Citation Nr: 1759001	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from March 2009 and March 2010 rating decisions.  

In August 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of this hearing is of record.

In December 2016, the Board remanded the matter for further development.  It is now back before the Board.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for a back disability, COPD, and hypertension, by the Veteran, have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In the present case, the Veteran, in a December 2017 submission, wrote that he wanted to withdraw all issues on appeal.  The following issues were on appeal at the time of the Veteran's withdraw: entitlement to service connection for a back disability; entitlement to service connection for COPD; and entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for a back disability is dismissed.

The appeal of entitlement to service connection for COPD is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.





____________________________________________
S.HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


